UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7840



KENARD E. JOHNSON,

                                                Plaintiff - Appellant,

          versus


L. WILEY, Detective,    ID   No.   447;   SERGEANT
WYNE, ID No. 740,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-05-
1865-RWT)


Submitted: April 27, 2006                            Decided: May 4, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenard E. Johnson, Appellant Pro Se. Patricia Prestigiacomo Via,
Assistant County Attorney, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Kenard E. Johnson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.              We have

reviewed the record and find no reversible error.              Accordingly, we

affirm    for   the    reasons    stated   by   the   district   court.     See

Johnson v. Wiley, No. CA-05-1865-RWT (D. Md. Nov. 14, 2005).                 We

deny Johnson’s motion for appointment of counsel. We dispense with

oral     argument     because    the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                       - 2 -